            Case 3:14-cr-00175-WHA Document 1252 Filed 10/26/20 Page 1 of 2



 1   JENNER & BLOCK LLP
        Reid J. Schar (pro hac vice)
 2      RSchar@jenner.com
        353 N. Clark Street
 3
        Chicago, IL 60654-3456
 4   Telephone: +1 312 222 9350
     Facsimile: +1 312 527 0484
 5
     CLARENCE DYER & COHEN LLP
 6      Kate Dyer (Bar No. 171891)
        kdyer@clarencedyer.com
 7      899 Ellis Street
        San Francisco, CA 94109-7807
 8   Telephone: +1 415 749 1800
     Facsimile: +1 415 749 1694
 9
     CRAVATH, SWAINE & MOORE LLP
10      Kevin J. Orsini (pro hac vice)
        korsini@cravath.com
11
        825 Eighth Avenue
12      New York, NY 10019
     Telephone: +1 212 474 1000
13   Facsimile: +1 212 474 3700

14   Attorneys for Defendant PACIFIC GAS AND ELECTRIC
     COMPANY
15
                               UNITED STATES DISTRICT COURT
16
                              NORTHERN DISTRICT OF CALIFORNIA
17                                SAN FRANCISCO DIVISION

18   UNITED STATES OF AMERICA,                            Case No. 14-CR-00175-WHA

19                                Plaintiff,                 [PROPOSED] ORDER
                                                             GRANTING ADMINISTRATIVE
20                                                           MOTION OF PACIFIC GAS
            v.                                               AND ELECTRIC COMPANY TO
21
                                                             FILE UNDER SEAL PORTIONS
     PACIFIC GAS AND ELECTRIC COMPANY,                       OF RESPONSE TO ORDER
22
                                                             REQUESTING INFORMATION
23                                Defendant.
                                                             RE ZOGG FIRE AND ORDER
                                                             FOR FURTHER INFORMATION
24                                                           RE ZOGG FIRE
25
                                                          Judge: Hon. William H. Alsup
26

27
          [PROPOSED] ORDER GRANTING ADMINISTRATIVE MOTION OF PACIFIC GAS AND ELECTRIC
28            COMPANY TO FILE UNDER SEAL PORTIONS OF RESPONSE TO ORDER REQUESTING
            INFORMATION RE ZOGG FIRE AND ORDER FOR FURTHER INFORMATION RE ZOGG FIRE


                                        Case No. 14-CR-00175-WHA
               Case 3:14-cr-00175-WHA Document 1252 Filed 10/26/20 Page 2 of 2


 1          The Court, having reviewed the Administrative Motion of Pacific Gas and Electric

 2   Company to File Under Seal Portions of its Response to Order Requesting Information regarding
 3
     the Zogg Fire and Order For Further Information Regarding the Zogg Fire (the “Administrative
 4
     Motion”), and good cause having been shown, hereby GRANTS PG&E’s Administrative
 5
     Motion.
 6
                    For the reasons set forth in the Administrative Motion and counsel’s Declaration
 7
     in support of the Administrative Motion, the Court finds that the following document shall be
 8
     filed under seal: Exhibit 1 to the Declaration of Kate Dyer in Support of Pacific Gas and Electric
 9
     Company’s Administrative Motion, which corresponds to Exhibit F to PG&E’s Response to
10
     Order Requesting Information re Zogg Fire and Order for Further Information re Zogg Fire, filed
11
     October 26, 2020.
12
                    IT IS SO ORDERED.
13

14
            DATED:
15

16
                                                  _______________________________________
17
                                                  HON. WILLIAM ALSUP
18                                                United States District Judge

19

20

21

22

23

24

25

26

27

28                                            2
          [PROPOSED] ORDER GRANTING ADMINISTRATIVE MOTION OF PACIFIC GAS AND ELECTRIC
              COMPANY TO FILE UNDER SEAL PORTIONS OF RESPONSE TO ORDER REQUESTING
            INFORMATION RE ZOGG FIRE AND ORDER FOR FURTHER INFORMATION RE ZOGG FIRE

                                         Case No. 14-CR-00175-WHA
